DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."


Specification
The disclosure is objected to because of the following informalities:
The written disclosure refers to both “night light 8” and “water cover 8”
Appropriate correction is required.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both the night light (Fig 4, page 6) and the water cover (Fig 3, page 7).  
7” has been used to designate both the minimum water level detecting boss (Fig 3, page 6) and another feature (Fig 4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-14 are objected to because of the following informalities:
Claim 1 recites “A salt lamp humidifier, characterized in that, comprising: a humidifier base body and a humidifier water tank which is connected with the humidifier base body to form an air humidifier, and a salt lamp chamber is arranged on the humidifier base body, in which a salt lamp is provided, wherein the salt lamp and the humidifier base body are configured as a retractable structure”, where the limitation is grammatically incorrect. Examiner suggest amending to recite “A salt lamp humidifier 
Claims 2-14 recite the limitation “A salt lamp humidifier of claim”. The limitations is confusing as to if the salt lamp humidifier is the same as that recited in claim 1. Examiner suggests amending to “The salt lamp humidifier of claim”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the inlet and outlet of the salt stone box". There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5 depend upon claim 3.

Claim 6 recites the limitation "the air". There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 depend upon claim 6.
Claim 7 recites “a mist discharging pipe”, where it is unclear if the pipe is the same or different as the “a mist discharging pipe” recited in claim 6. Claim 7 further recites “the mist discharging pipe”, where it is unclear to which pipe the limitation refers.
Claim 7 recites the limitation "the side opening". There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the other end". There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the atomized water mist". There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for the limitation “the water mist particles”.
Claim 9 recites the limitation "the bottom of the mist discharging pipe". There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the bottom end surface of the humidifier water tank". There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the guiding air duct". There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the atomization chamber". There is insufficient antecedent basis for this limitation in the claim. 

Claim 13 recites the limitation "the atomization chamber". There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan KR20060067931 published 20 Jun. 2006 as translated by EPO (hereafter Chan).

Regarding claim 1, Chan teaches a salt lamp humidifier (Fig 1), characterized in that, comprising: a humidifier base body (42) and a humidifier water tank (50) which is connected with the humidifier base body to form an air humidifier (page 7 lines 264-270), and a salt lamp chamber (chamber between 42 and 18) is arranged on the humidifier base body, in which a salt lamp (b; salt 40 with lamp 30) is .


Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the closest prior art is KR20060067931. The prior art teaches a salt lamp humidifier with a water tank and salt lamp. The prior art does not teach the salt lamp under the atomization chamber and an ultrasonic humidifier. The modification would not have been obvious because the prior art teaches the air passing over the water before being introduced into the salt rock and then exhausted out of the top of the rock salt. No prior art, alone or in combination, teaches all the limitations of claim 2.
Claim 10 depends upon claim 2.
Claims 3-9 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-9 and 14 depend upon claim 2.
Regarding claim 3, the closest prior art is KR20060067931. The prior art teaches a salt lamp humidifier with a water tank and salt lamp. The prior art does not teach the salt stone box or the side opening being the inlet and outlet. The modification would not have been obvious because the prior art does not teach a salt stone box within the salt lamp chamber and the salt stone inlet is the top. No prior art, alone or in combination, teaches all the limitations of claim 3.
Claims 4-5 and 11-13 depend upon claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776